                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                               Judge Raymond P. Moore

Civil Action No. 1:18-cv-01574-RM-SKC

SONDRA BEATTIE, individually and on behalf of all other similarly situated individuals, and
FRANCIS HOUSTON, JR., individually and on behalf of all other similarly situated individuals,

       Plaintiffs,

v.

TTEC HEALTHCARE SOLUTIONS, INC., and
TTEC HOLDINGS, INC.,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before the Court on the April 15, 2019, Report and Recommendation of

Magistrate Judge N. Reid Neureiter (ECF No. 55) to deny Defendants’ Motion to Compel

Individual Arbitration (ECF No. 18). Defendants objected to the recommendation (ECF No. 57),

and Plaintiffs responded to the objections (ECF No. 64). As explained below, the Court rejects

the recommendation, sustains Defendants’ objections, and grants Defendants’ motion.

I.     BACKGROUND

       Plaintiffs Beattie and Houston worked at one of Defendants’ call centers. They have

filed a collective and class action complaint, individually and on behalf of all other similarly

situated individuals, alleging violations of the Fair Labor Standards Act and state law claims.

Numerous other Plaintiffs have opted in to the case by filing consents to join (ECF Nos. 5, 25,

32-34, 38-50, 56, 58, 61-63, 65). See Turner v. Chipotle Mexican Grill, Inc., 123 F. Supp. 3d
1300, 1306 (D. Colo. 2015) (“Joinder under § 216(b) is . . . even more lenient than joinder or

intervention under Federal Rules of Civil Procedure 19, 20, and 24 . . . .”).

       Defendants have moved to compel individual arbitration, arguing that Plaintiffs Beattie

and Houston assented to arbitration as part of their online job training. Although they did not

sign a paper version of the arbitration agreement, Defendants argue that Plaintiffs Beattie and

Houston assented to it online by clicking the “Accept” button after having an opportunity to read

it. Plaintiffs Beattie and Houston argue that they are not bound by the arbitration agreement

because do not recall agreeing to it.

II.    LEGAL STANDARDS

       The magistrate judge treated Defendants’ motion as dispositive by issuing a

recommendation rather than an order, while noting that the Tenth Circuit has not determined

whether motions to compel arbitration are dispositive for purposes of 28 U.S.C. §636(b)(1).

(ECF No. 55 at 6-7.) No party has objected to this aspect of the recommendation, and the Court

also treats the motion as dispositive for present purposes.

       When a magistrate judge issues a recommendation on a dispositive matter, “[t]he district

court judge must determine de novo any part of the magistrate judge’s [recommendation] that

has been properly objected to.” Fed. R. Civ. P. 72(b)(3). On the basis of Defendants’ objections,

the Court reviews de novo the magistrate judge’s determination that the motion to compel

arbitration should be denied.

       An arbitration agreement is enforceable if there exists a valid agreement to arbitrate and

the dispute falls within the scope of that agreement. Plaintiffs dispute only the first condition.

Where, as here, the parties dispute whether an arbitration agreement exists, the party moving to


                                                  2
compel arbitration bears a burden akin to that of a party moving for summary judgment.

Hancock v. Am. Tel. & Tel. Co., Inc., 701 F.3d 1248, 1261 (10th Cir. 2012). Once Defendants

have met their initial burden of demonstrating the existence of an enforceable agreement,

Plaintiffs must rebut that showing with evidence establishing a genuine dispute as to whether the

agreement applies. See id. “Generally, courts should apply ordinary state-law principles that

govern the formation of contracts to determine whether a party has agreed to arbitrate a dispute.”

Walker v. BuildDirect.com Techs., Inc., 733 F.3d 1001, 1004 (10th Cir. 2013) (quotation

omitted). No party has objected to the magistrate judge’s decision to apply Colorado law, and

the Court also applies Colorado law.

III.   DISCUSSION

       Defendants have provided an unsigned copy of the arbitration agreement (ECF No. 18-2)

and documentation of Plaintiffs Beattie’s and Houston’s online training, including spreadsheets

showing the dates on which they “completed” the arbitration agreement (ECF Nos. 18-3; 18-4).

Defendants have also provided a screenshot showing that employees were presented with a

hyperlink to the arbitration agreement and the following explanation: “By clicking the Accept

button, you are confirming that you have already read, fully understand and accept all terms and

conditions of the Arbitration Agreement Non-Exempt document. Please note that clicking the

Accept button is the electronic equivalent of a hand-written signature.” (ECF No. 30-7 at 2.)

Employees were presented with buttons to “Accept” or “Decline” the arbitration agreement.

(Id.) Defendants do not contend that employees were required to accept the arbitration

agreement as a condition of their employment, nor do they explain what would happen if an

employee declined the arbitration agreement. According to Defendants’ director of human


                                                3
capital, however, Plaintiffs Beattie and Houston confirmed their acceptance of the arbitration

agreement and executed the agreement on the dates shown on the spreadsheets. (ECF No. 18-1

at ¶¶ 4, 5.)

        Based on this evidence, the Court finds Defendants met their initial burden of

demonstrating the existence of an enforceable arbitration agreement. The arbitration agreement

was presented as a hybrid agreement, “where the terms being accepted do not appear on the same

screen as the accept button, but are available with the use of hyperlink.” Petrie v. GoSmith, Inc.,

360 F. Supp. 3d 1159, 1161 n.1 (D. Colo. 2019) (quotation omitted). Courts routinely uphold

such agreements when the party agreeing “had reasonable notice, either actual or constructive, of

the terms of the putative agreement and manifested assent to those terms.” Id. at 1161 (quotation

omitted); see also Vernon v. Qwest Commc’ns Int’l, Inc., 925 F. Supp. 2d 1185, 1191 (D. Colo.

2013) (“We live in an electronic age. It is commonplace these days to enter into agreements

electronically.”). Defendants’ contention that Plaintiffs Beattie and Houston manifested their

assent to the arbitration agreement by clicking the “Accept” button is supported by employee

data they routinely collect and maintain in the form of spreadsheets. See Petrie, 360 F. Supp. 3d

at 1162. Defendants’ position is further supported by the declaration of its director of human

capital, who explained that the spreadsheets reflect that Plaintiffs Beattie and Houston executed

the arbitration agreement.

        In response to Defendants’ initial showing of the existence of an agreement to arbitrate,

Plaintiffs do not unequivocally deny that they agreed to the arbitration agreement. Instead,

Plaintiffs Beattie and Houston declare that they “do not recall signing or assenting to” the

arbitration agreement. (ECF Nos. 30-1 at ¶ 5; 30-2 at ¶ 5.) They also declare that they “would


                                                 4
very likely remember reading or signing such a document” and “strongly believe [they] did not

sign or assent to such a document.” (ECF Nos. 30-1 at ¶ 5; 30-2 at ¶ 5.) Their declarations also

state, “If I did sign an arbitration agreement, I did not do so knowingly or voluntarily; nor was I

allowed to consult with an attorney before signing such agreement.” (ECF Nos. 30-1 at ¶ 8; 30-2

at ¶ 8.)

           The Court finds these statements do not raise a genuine dispute of material fact regarding

the existence of an agreement to arbitrate. A fact is “material” if it pertains to an element of a

claim or defense; a factual dispute is “genuine” if the evidence is so contradictory that if the

matter went to trial, a reasonable jury could return a verdict for either party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986). Here, Plaintiffs Beattie and Houston do not actually deny

that they executed the arbitration agreement. But even if their strong belief that they did not

assent to arbitration is “equivalent to a denial,” as they contend in their response to Defendants’

objection to the magistrate judge’s recommendation (ECF No. 64 at 17), it is insufficient to raise

a genuine issue for trial. “[G]eneral denials and statements that a user does not recall visiting a

website or agreeing to arbitrate are insufficient to defeat arbitration.” Petrie, 360 F. Supp. 3d

at 1162. Plaintiffs have cited no authority for the proposition that parties to an agreement may be

excused from performing under it simply because they do not recall agreeing to it. “[I]f one

chooses to ‘sign’ a contract and to accept its benefits without reading and understanding its

terms, he generally must accept the consequences of his decision.” Vernon, 925 F. Supp. 2d

at 1191. In the face of Defendants’ records indicating that Plaintiffs Beattie and Houston

assented to the arbitration agreement, Plaintiffs offer only speculative arguments and their lack

of recall. This is not enough to raise a genuine dispute about the existence of the arbitration


                                                   5
agreement. Plaintiffs cite no authority that is binding on this Court where a motion to compel

arbitration was denied under comparable circumstances.

IV.    CONCLUSION

       Accordingly, Defendants’ Motion to Compel Individual Arbitration (ECF No. 18) is

GRANTED. The Court REJECTS the recommendation of the magistrate judge (ECF No. 55)

and SUSTAINS Defendants’ objections to the recommendation (ECF No. 57). The case is

STAYED with respect to Plaintiffs Beattie and Houston. However, the case can proceed with

respect to the other Plaintiffs who have opted in to this case. Defendants’ response to Plaintiffs’

Motion for Conditional Collective Certification and Court-Authorized Notice to Potential Opt-In

Plaintiffs is due in fourteen days.

       DATED this 21st day of May, 2019.

                                                     BY THE COURT:



                                                     ____________________________________
                                                     RAYMOND P. MOORE
                                                     United States District Judge




                                                 6
